Exhibit 10.7

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of June
30, 2020, by and among Panacea Acquisition Corp., a Delaware corporation (the
“Company”), EcoR1 Panacea Holdings, LLC, a Delaware limited liability company
(the “Adviser”), and each of the purchasers listed on signature pages hereto
(each, a “Purchaser” and, collectively, the “Purchasers”).

 

Recitals

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses (a “Business
Combination”);

 

WHEREAS, the Company has filed with the U.S. Securities and Exchange Commission
(the “SEC”) a registration statement on Form S-1 (such registration statement,
as may be amended from time to time, including to reflect changes in terms, the
“Registration Statement”) for its initial public offering (“IPO”) of 12,500,000
units (or 14,375,000 units in the aggregate if the underwriters exercise their
over-allotment in full) (the “Public Units”) at a price of $10.00 per Public
Unit, each comprised of one share of Class A common stock of the Company, par
value $0.0001 per share (the “Class A Share(s)”), and one-third of one
redeemable warrant, where each whole redeemable warrant is exercisable to
purchase one Class A Share at an exercise price of $11.50 per share, subject to
adjustment (the “Warrant(s)”);

 

WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination; and

 

WHEREAS, the parties hereto wish to enter into this Agreement, pursuant to which
substantially concurrently with the closing of the Company’s initial Business
Combination (the “Business Combination Closing”), the Company shall issue and
sell, and the Purchasers shall purchase, on a private placement basis, an
aggregate of 2,500,000 Class A Shares (the “Forward Purchase Shares”) and
833,333 redeemable warrants (the “Forward Purchase Warrants” and, collectively
with the Forward Purchase Shares and the Class A Shares underlying the Forward
Purchase Warrants, the “Forward Purchase Securities”);

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1. Sale and Purchase.

 

(a) Forward Purchase Units.

 

(i) The Company shall issue and sell to the Purchasers, severally and not
jointly, and the Purchasers shall purchase from the Company, at a price of
$10.00 per one Forward Purchase Share and one-third of one Forward Purchase
Warrant (a “Forward Purchase Unit”), an aggregate of 2,500,000 Forward Purchase
Units for an aggregate purchase price of $25,000,000 (the “FPU Purchase Price”),
with the allocation of the Forward Purchase Units among the Purchasers to be
determined by the Adviser, in its sole discretion (the “Adviser Allocation”).
Each Forward Purchase Unit and its underlying securities will have the same
terms as the private placement units and their underlying securities to be
issued under the Unit Subscription Agreement substantially in the form attached
as Exhibit 10.8 to the Registration Statement, in connection with the IPO. Each
Forward Purchase Warrant will be subject to the terms and conditions of the
Warrant Agreement to be entered into between the Company and Continental Stock
Transfer & Trust Company, as Warrant Agent, in connection with the IPO.

 



  

 

 

(ii) The Company shall require the Purchasers to purchase the Forward Purchase
Units pursuant to Section 1(a)(i) hereof by delivering notice (the “Company
Notice”) to the Adviser and the Purchasers, at least five (5) Business Days
before the funding of the FPU Purchase Price to an account specified by the
Company, specifying the anticipated date of the Business Combination Closing and
instructions for wiring the FPU Purchase Price to an account designated by the
Company. At least two (2) Business Days before the anticipated date of the
Business Combination Closing specified in such Company Notice, (i) the Adviser
shall deliver notice of the Adviser Allocation (the “Adviser Allocation Notice”)
to the Company and the Purchasers and (ii) each Purchaser shall deliver its
respective portion of the FPU Purchase Price in cash via wire transfer to the
account specified in such Company Notice, to be held in escrow pending the FPU
Closing (as defined below). If the FPU Closing does not occur within thirty (30)
days after the Purchasers deliver the FPU Purchase Price to such account, the
Company shall, upon request of the Adviser, return to the Purchasers the FPU
Purchase Price, provided that the return of the FPU Purchase Price placed in
escrow shall not terminate this Agreement or otherwise relieve either party of
any of its obligations hereunder and the Company may provide a subsequent
Company Notice pursuant to this Section 1(a)(ii). For the purposes of this
Agreement, “Business Day” means any day, other than a Saturday or a Sunday, that
is neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close in the City of New York,
New York.

 

(iii) The closing of the sale of the Forward Purchase Units (the “FPU Closing”)
shall be held on the same date and substantially concurrently with the Business
Combination Closing (such date being referred to as the “FPU Closing Date”). At
the FPU Closing, the Company will issue to each Purchaser the number of Forward
Purchase Shares and Forward Purchase Warrants included in the Forward Purchase
Units set forth in the Adviser Allocation Notice, each registered in the name of
the respective Purchaser.

 

(b) Delivery of Forward Purchase Units.

 

(i) The Company shall register each Purchaser as the owner of the number of
Forward Purchase Shares and Forward Purchase Warrants included in the Forward
Purchase Units set forth in the Adviser Allocation Notice with the Company’s
transfer agent by book entry on or promptly after (but in no event more than two
(2) Business Days after) the FPU Closing Date.

 



2

 

 

(ii) Each book entry for the Forward Purchase Securities shall contain a
notation, and each certificate (if any) evidencing the Forward Purchase
Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”

 

(c) Registration Rights. The Purchasers shall have registration rights as set
forth in the Registration Rights Agreement substantially in the form attached as
Exhibit 10.5 of the Registration Statement (the “Registration Rights
Agreement”).

 

2. Representations and Warranties of the Purchasers. Each Purchaser represents
and warrants, severally and not jointly, to the Company as follows, as of the
date hereof:

 

(a) Organization and Power. The Purchaser is duly formed and validly existing
and in good standing in its jurisdiction of incorporation or organization and
has all requisite power and authority to carry on its business as presently
conducted and as proposed to be conducted.

 

(b) Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance and any other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, or (c) to the extent the indemnification provisions contained in the
Registration Rights Agreement may be limited by applicable federal or state
securities laws.

 

(c) Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.

 

(d) Compliance with Other Instruments. The execution, delivery and performance
by the Purchaser of this Agreement and the consummation by the Purchaser of the
transactions contemplated by this Agreement will not result in any violation or
default (i) of any provisions of its organizational documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Purchaser, in
each case (other than clause (i)), which would have a material adverse effect on
the Purchaser or its ability to consummate the transactions contemplated by this
Agreement.

 



3

 

 

(e) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Forward Purchase Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of law. By executing this
Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of the Forward Purchase Securities. For purposes of
this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.

 

(f) Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Units, as well as the terms
of the Company’s proposed IPO, with the Company’s management.

 

(g) Restricted Securities. The Purchaser understands that the offer and sale of
the Forward Purchase Units have not been registered under the Securities Act, by
reason of a specific exemption from the registration provisions of the
Securities Act that depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein. The Purchaser understands that the Forward Purchase Securities
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Forward
Purchase Securities indefinitely unless they are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. The Purchaser acknowledges that the
Company has no obligation to register or qualify the Forward Purchase Securities
for resale, except pursuant to the Registration Rights Agreement. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Forward
Purchase Securities, and on requirements relating to the Company that are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy. The Purchaser understands that the offering to
the Purchaser of the Forward Purchase Securities is not, and is not intended to
be, part of the IPO, and that the Purchaser will not be able to rely on the
protection of Section 11 or Section 12 of the Securities Act with respect to the
Forward Purchase Securities.

 

(h) No Public Market. The Purchaser understands that no public market now exists
for the Forward Purchase Securities, and that the Company has made no assurances
that a public market will ever exist for the Forward Purchase Securities.

 

(i) High Degree of Risk. The Purchaser understands that its agreement to
purchase the Forward Purchase Units involves a high degree of risk, which could
cause the Purchaser to lose all or part of its investment.

 



4

 

 

(j) No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners, has either directly or
indirectly, including, through a broker or finder (i) to its knowledge, engaged
in any general solicitation, or (ii) published any advertisement in connection
with the offer and sale of the Forward Purchase Units.

 

(k) Non-Public Information. The Purchaser acknowledges its obligations under
applicable securities laws with respect to the treatment of material non-public
information relating to the Company.

 

(l) Affiliation of Certain FINRA Members. The Purchaser is neither a person
associated nor affiliated with Cowen and Company, LLC or, to its actual
knowledge, any other member of the Financial Industry Regulatory Authority
(“FINRA”) that is participating in the IPO.

 

(m) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 2 and in any
certificate or agreement delivered pursuant hereto, none of the Purchaser nor
any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to the Purchasers as follows:

 

(a) Incorporation and Corporate Power. The Company is duly incorporated and
validly existing and in good standing as a corporation under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as presently conducted and as proposed to be conducted. The
Company has no subsidiaries.

 

(b) Capitalization. As of the date of this Agreement, the authorized share
capital of the Company consists of:

 

(i) 75,000,000 Class A Shares, none of which are issued and outstanding.

 

(ii) 10,000,000 shares of Class B common stock of the Company, par value $0.0001
per share (“Class B Share(s)”), 3,593,750 of which are issued and outstanding
(468,750 of which are subject to forfeiture to the extent that the underwriters’
over-allotment option in connection with the IPO is not exercised in full). All
of the issued and outstanding Class B Shares have been duly authorized, are
fully paid and nonassessable and were issued in compliance with all applicable
federal and state securities laws.

 

(iii) 1,000,000 shares of undesignated preferred stock, none of which are issued
and outstanding.

 



5

 

 

(c) Authorization; No Breach. The execution, delivery and performance of this
Agreement and the Forward Purchase Units, including the Forward Purchase Shares
and the Forward Purchase Warrants included in the Forward Purchase Units, have
been duly authorized by the Company as of the FPU Closing Date. This Agreement
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles
(whether considered in a proceeding in equity or law). Upon issuance in
accordance with, and payment pursuant to, the terms of the Warrant Agreement and
this Agreement, the Forward Purchase Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms as of the
FPU Closing Date.

 

(i) The execution and delivery by the Company of this Agreement and the Forward
Purchase Units, the issuance and sale of the Forward Purchase Units, the
issuance of the Forward Purchase Warrants and the Forward Purchase Shares and
the fulfillment of and compliance with the respective terms hereof and thereof
by the Company, do not and will not as of the FPU Closing Date (a) conflict with
or result in a breach of the terms, conditions or provisions of, (b) constitute
a default under, (c) result in the creation of any lien, security interest,
charge or encumbrance upon the Company’s share capital or assets under, (d)
result in a violation of, or (e) require any authorization, consent, approval,
exemption or other action by or notice or declaration to, or filing with, any
court or administrative or governmental body or agency pursuant to the Company’s
certificate of incorporation (the “Charter”) and bylaws (the “Bylaws”) or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 

(d) Valid Issuance of Forward Purchase Units. Upon issuance in accordance with,
and payment pursuant to, the terms hereof and the Warrant Agreement, the Forward
Purchase Shares and the shares issuable upon exercise of the Forward Purchase
Warrants will be duly and validly issued, fully paid and nonassessable. On the
date of issuance of the Forward Purchase Units, the Forward Purchase Warrants,
the Forward Purchase Shares and the shares issuable upon exercise of the Forward
Purchase Warrants shall have been reserved for issuance. Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, the Purchaser will have good title to the Forward Purchase Units
purchased by it, the Forward Purchase Warrants, the Forward Purchase Shares and
the shares issuable upon exercise of the Forward Purchase Warrants, free and
clear of all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and under the other agreements contemplated hereby, (ii)
transfer restrictions under federal and state securities laws, and (iii) liens,
claims or encumbrances imposed due to the actions of the Purchaser.

 

(e) Governmental Consents and Filings. Assuming the accuracy of the
representations and warranties made by each Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
applicable requirements of the Securities Act.

 



6

 

 

(f) Compliance with Other Instruments. The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in any violation or default (i) of any provisions of
its Charter, Bylaws or other governing documents, (ii) of any instrument,
judgment, order, writ or decree to which it is a party or by which it is bound,
(iii) under any note, indenture or mortgage to which it is a party or by which
it is bound, (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound or (v) of any provision of federal
or state statute, rule or regulation applicable to the Company, in each case
(other than clause (i)) which would have a material adverse effect on the
Company or its ability to consummate the transactions contemplated by this
Agreement.

 

(g) No General Solicitation. Neither the Company, nor any of its officers,
directors, employees, agents or shareholders has either directly or indirectly,
including, through a broker or finder (i) engaged in any general solicitation,
or (ii) published any advertisement in connection with the offer and sale of the
Forward Purchase Units.

 

(h) No Other Representations and Warranties; Non-Reliance. Except for the
specific representations and warranties contained in this Section 3 and in any
certificate or agreement delivered pursuant hereto, the Company has not made and
does not make nor shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company disclaims any
such representation or warranty. Except for the specific representations and
warranties expressly made by the Purchasers in Section 2 of this Agreement and
in any certificate or agreement delivered pursuant hereto, the Company
specifically disclaims that it is relying upon any other representations or
warranties that may have been made by the Purchaser Parties.

 

4. Additional Agreements and Acknowledgements and Waivers of the Purchasers.

 

(a) Trust Account.

 

(i) Each Purchaser hereby acknowledges that it is aware that the Company will
establish a trust account (the “Trust Account”) for the benefit of its public
stockholders upon the closing of the IPO. Each Purchaser, for itself and its
affiliates, hereby agrees that it has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account, or any other asset of the
Company as a result of any liquidation of the Company, except for redemption and
liquidation rights, if any, such Purchaser may have in respect of any Class A
Shares held by it.

 

(ii) Each Purchaser hereby agrees that it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future, except for
redemption and liquidation rights, if any, such Purchaser may have in respect of
any Class A Shares held by it. In the event any Purchaser has any Claim against
the Company under this Agreement, such Purchaser shall pursue such Claim solely
against the Company and its assets outside the Trust Account and not against the
property or any monies in the Trust Account, except for redemption and
liquidation rights, if any, such Purchaser may have in respect of any Class A
Shares held by it.

 



7

 

 

(b) No Short Sales. Each Purchaser hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of the Company prior to the
Business Combination Closing. For purposes of this Section, “Short Sales” shall
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act and all types of direct
and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

 

5. Additional Agreement of the Company.

 

(a) NYSE Listing. The Company will use commercially reasonable best efforts to
effect and maintain the listing of the Class A Shares and the Warrants on the
New York Stock Exchange (or another national securities exchange).

 

6. FPU Closing Conditions.

 

(a) The obligation of the Purchasers to purchase the Forward Purchase Units at
the FPU Closing under this Agreement shall be subject to the fulfillment, at or
prior to the FPU Closing of each of the following conditions, any of which, to
the extent permitted by applicable laws, may be waived by the Purchasers:

 

(i) the Business Combination shall be consummated substantially concurrently
with the purchase of Forward Purchase Units;

 

(ii) the representations and warranties of the Company set forth in Section 3 of
this Agreement shall have been true and correct as of the date hereof and shall
be true and correct, in the case of the Company, as of the FPU Closing, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date (other than any such representation or
warranty that is made by its terms as of a specified date, which shall be true
and correct as of such specified date), except, in the case of the Company,
where the failure to be so true and correct would not have a material adverse
effect on the Company or its ability to consummate the transactions contemplated
by this Agreement;

 

(iii) the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPU Closing; and

 

(iv) no order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchasers of the Forward Purchase Units.

 



8

 

 

(b) The obligation of the Company to sell the Forward Purchase Units at the FPU
Closing under this Agreement shall be subject to the fulfillment, at or prior to
the FPU Closing of each of the following conditions, any of which, to the extent
permitted by applicable laws, may be waived by the Company:

 

(i) the Business Combination shall be consummated substantially concurrently
with the purchase of Forward Purchase Units;

 

(ii) the representations and warranties of the Purchasers set forth in Section 2
of this Agreement shall have been true and correct as of the date hereof and
shall be true and correct as of the FPU Closing, as applicable, with the same
effect as though such representations and warranties had been made on and as of
such date (other than any such representation or warranty that is made by its
terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchasers or their ability to consummate
the transactions contemplated by this Agreement;

 

(iii) the Purchasers shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchasers at or
prior to the FPU Closing; and

 

(iv) no order, writ, judgment, injunction, decree, determination, or award shall
have been entered by or with any governmental, regulatory, or administrative
authority or any court, tribunal, or judicial, or arbitral body, and no other
legal restraint or prohibition shall be in effect, preventing the purchase by
the Purchasers of the Forward Purchase Units.

 

7. Termination. This Agreement may be terminated at any time prior to the FPU
Closing:

 

(a) by mutual written consent of the Company and the Purchasers;

 

(b) automatically

 

(i) if the IPO is not consummated on or prior to December 31, 2020;

 

(ii) if the Business Combination is not consummated within twenty-four (24)
months from the closing of the IPO, unless extended upon approval of the
Company’s stockholders in accordance with the Charter; or

 

(iii) if the Company becomes subject to any voluntary or involuntary petition
under the United States federal bankruptcy laws or any state insolvency law, in
each case which is not withdrawn within sixty (60) days after being filed, or a
receiver, fiscal agent or similar officer is appointed by a court for business
or property of the Company, in each case which is not removed, withdrawn or
terminated within sixty (60) days after such appointment.

 

In the event of any termination of this Agreement pursuant to this Section 7,
the FPU Purchase Price (and interest thereon, if any), if previously paid, and
each Purchaser’s funds paid in connection herewith shall be promptly returned to
such Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchasers or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve any party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 



9

 

 

8. General Provisions.

 

(a) Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, and (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile (if any) during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next Business Day, (c) five (5) Business Days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
sent to the Company shall be sent to: Panacea Acquisition Corp., 357 Tehama
Street, Floor 3, San Francisco, California, Attn: Scott Perlen, email:
perlen@ecor1cap.com, with a copy to the Company’s counsel at: Skadden, Arps,
Slate, Meagher & Flom LLP, 525 University Ave., Palo Alto, CA 94301, Attn: Gregg
Noel, Esq., and Michael Mies, Esq., email: Gregg.noel@skadden.com and
Michael.mies@skadden.com, respectively.

 

All communications to the Purchasers shall be sent to the Purchasers’ address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).

 

(b) Survival of Representations and Warranties. All of the representations and
warranties contained herein shall survive the FPU Closing.

 

(c) Entire Agreement. This Agreement, together with any documents, instruments
and writings that are delivered pursuant hereto or referenced herein,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(d) Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the parties hereto and their respective
successors. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

(e) Assignments. Except as otherwise specifically provided herein, no party
hereto may assign either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the Company and the
Adviser.

 



10

 

 

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and will not affect in any way the meaning or interpretation of
this Agreement.

 

(h) Governing Law. This Agreement, the entire relationship of the parties
hereto, and any dispute between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

(i) Jurisdiction. The parties hereto (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of New York and to the
jurisdiction of the United States District Court for the Southern District of
New York for the purpose of any suit, action or other proceeding arising out of
or based upon this Agreement, (b) agree not to commence any suit, action or
other proceeding arising out of or based upon this Agreement except in state
courts of New York or the United States District Court for the Southern District
of New York, and (c) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 

(j) Waiver of Jury Trial. The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

(k) Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except with the written consent of the Company and the
Purchasers.

 

(l) Severability. The provisions of this Agreement will be deemed severable and
the invalidity or unenforceability of any provision will not affect the validity
or enforceability of the other provisions hereof; provided that if any provision
of this Agreement, as applied to any party hereto or to any circumstance, is
adjudged by a governmental authority, arbitrator, or mediator not to be
enforceable in accordance with its terms, the parties hereto agree that the
governmental authority, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 



11

 

 

(m) Expenses. Each of the Company and the Purchasers will bear its own costs and
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including all fees and expenses of agents, representatives, financial advisors,
legal counsel and accountants.

 

(n) Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(o) Waiver. No waiver by any party hereto of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent occurrence.

 

(p) Confidentiality. Except as may be required by law, regulation or applicable
stock exchange listing requirements, unless and until the transactions
contemplated hereby and the terms hereof are publicly announced or otherwise
publicly disclosed by the Company, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

 

[Signature page follows]

 



12

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

PURCHASERS:       ECOR1 CAPITAL FUND, L.P. Address for Notices:    

By: EcoR1 Capital, LLC, its General Partner

 

By: /s/ Oleg Nodelman

       Name: Oleg Nodelman

       Title: Manager

357 Tehama Street

Floor 3

San Francisco, CA 94103

  Email: panacea@ecorlcap.com     ECOR1 CAPITAL FUND QUALIFIED, L.P. Address for
Notices:    

By: EcoR1 Capital, LLC, its General Partner

 

By: /s/ Oleg Nodelman

       Name: Oleg Nodelman

       Title: Manager

357 Tehama Street

Floor 3

San Francisco, CA 94103

 

Email: panacea@ecorlcap.com

 

ECOR1 VENTURE OPPORTUNITY FUND, L.P. Address for Notices:    

By: Biotech Opportunity GP, LLC, its General Partner

 

By: /s/ Oleg Nodelman

       Name: Oleg Nodelman

       Title: Manager

357 Tehama Street

Floor 3

San Francisco, CA 94103

 

Email: panacea@ecorlcap.com

   



ADVISER:

      ECOR1 PANACEA HOLDINGS, LLC Address for Notices:    

By: /s/ Oleg Nodelman

       Name: Oleg Nodelman

       Title: Chief Executive Officer

357 Tehama Street

Floor 3

San Francisco, CA 94103

      Email: panacea@ecorlcap.com COMPANY:       PANACEA ACQUISITION CORP.      

By: /s/ Sarah Marriott

       Name: Sarah Marriott

      Title: Secretary

 

 

 

 



 

 